MEMORANDUM**
Jose Bedolla Zavala, a native and citizen of Mexico, petitions for review of a Board of Immigration Appeals’ decision summarily dismissing his appeal from an Immigration Judge’s decision finding him removable due to his guilty plea conviction on one count of possession of a controlled substance, methamphetamine, in violation of Cal. Health & Safety Code § 11377(a). Our jurisdiction over Zavala’s petition for review is governed by 8 U.S.C. § 1252(a)(2)(C), which states that “no court shall have jurisdiction to review any final order of removal against an alien who is removable by reason of having committed a criminal offense covered in 8 U.S.C. 1227(a)(2)(A)(iii), (B),(C), or (D).” Because Zavala was convicted of an offense covered by 8 U.S.C. § 1227(a)(2)(B)(i), we lack jurisdiction over his petition for review. See Cruz-Aguilera v. INS, 245 F.Sd 1070, 1073 (9th Cir.2001) (indicating that a conviction under Cal. Health & Safety Code § 11377(a) for possession of methamphetamine qualifies as a controlled substance offense).
All pending motions are denied as moot.
PETITION FOR REVIEW DISMISSED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.